 




Exhibit 10.1
Execution Copy
INTELLECTUAL PROPERTY LICENSE AGREEMENT
PARTIES
          This Intellectual Property License Agreement (this “Agreement”) is
made and entered into as of November 30, 2006 by and between General Motors
Corporation, a Delaware corporation, and those of its Vauxhall Motors Ltd., Opel
Eisenach GmbH, Saab Automobile AB, Saturn Corporation and OnStar Corporation
Subsidiaries who choose to join General Motors Corporation as a party to this
Agreement pursuant to execution of an Opt-in Letter in the form of exhibits
attached hereto and incorporated herein by reference (referred to collectively
as “GM”), and GMAC LLC, a Delaware limited liability company (“Licensee”).
RECITALS
          A. GM, directly and through its Subsidiaries, as defined in this
Agreement, is a worldwide manufacturer, distributor, marketer, and seller of
motor vehicles and related goods and services (“GM Products”).
          B. Licensee is a worldwide diversified financial services company that
directly, and through its Subsidiaries, provides automotive and non-automotive
finance and lease, insurance, banking, mortgage lending, and other services to a
variety of affiliated and unaffiliated, consumer and commercial customers.
          C. GM and Licensee provide significant services and resources to each
other. The transactions, relationships, interactions and dealings between GM and
Licensee (“Dealings”) contribute significantly to the success of GM and
Licensee, generally providing efficiencies and enhanced results for each of
them, including business opportunities and referrals, data and resource sharing,
economies of scale, leveraging staff expertise, and administrative conveniences.
These efficiencies flow from, among other things, four aspects of their
relationship: (1) the formal ownership structure that existed historically,
resulting in tax, legal, and administrative efficiencies; (2) propinquity,
familiarity, and common corporate culture and industry experience allowing
informal and simplified interactions; (3) sound business practices, including
economies of scale and leveraging of resources; and (4) their “shared” or
“common” customers (i.e., GM dealers and purchasers of GM motor vehicles).
Combined, these efficiencies result in highly valuable and significant
organizational, operational, business and financial synergies. Although specific
aspects of the Dealings entered into at arm’s length as described in this
Agreement may benefit one party more than the other from time to time, these
synergies produce net positive effects for GM and Licensee jointly, and for each
company individually to a commensurate degree.
          D. GM and Licensee have undertaken to formally document certain of the
Dealings related to the material services provided by GM and its Subsidiaries to
Licensee and its Subsidiaries and vice versa in several services agreements
entered into concurrently herewith, including a Marketing Services Agreement,
Dealer Financing Service Agreement, Consumer Financing Service Agreements,
Remarketing Service Agreement, the European Cooperation Agreement and the
Information Technology Agreement (each between GM and Licensee) and an Insurance
Services Agreement (between GM and Licensee’s GMAC Insurance Holdings, Inc.

 



--------------------------------------------------------------------------------



 




subsidiary) and a Licensing and Co-operation Agreement dated 28 February 2002
(among GM Holden Ltd. Interleasing (Australia) Ltd and TVPR Pty Limited)
(collectively “Services Agreements”).
          E. GM and Licensee desire to grant to the other licenses and rights
with respect to its trademarks and other intellectual property, subject to the
terms and conditions provided in this Agreement.
AGREEMENT
          In consideration of the promises and the mutual covenants and
agreements and the representations and warranties contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, GM and Licensee agree as follows:
ARTICLE I
DEFINITIONS
          The words in this Agreement have the meanings usually and customarily
ascribed to them in commercial contracts, except that words that are capitalized
have the respective meanings ascribed to such words below or elsewhere in this
Agreement.
          “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.
          “Change in Control” means (i) Licensee beneficially owning (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, less than 20% of the total ordinary voting power of the
capital stock of the Transferred Entity; or (ii) occupation of a majority of the
seats on the board of directors of the Transferred Entity by individuals for
whom neither Licensee nor its Subsidiaries voted in favor at the election of
such directors or approved in writing before or at the time of their appointment
by the board of directors.
          “Consumer Financing Agreements” means the United States Consumer
Financing Services Agreement, the International Consumer Financing Services
Agreement, Nuvell Consumer Financing Services Agreement, and the Canada Consumer
Financing Services Agreement between GM and Licensee.
          “GM Trademarks” means trademarks and service marks owned by GM and
licensed to Licensee under this Agreement as listed in Exhibit 1, attached
hereto and incorporated herein by reference.
          “Losses” means any and all claims, demands, causes of action,
proceedings, losses, damages, expenses, liabilities (including strict
liability), fines, penalties, deficiencies, judgments or costs, including
reasonable accountants’ and attorneys’ fees, court costs, amounts paid in
settlement, and costs and expenses of investigations.

2



--------------------------------------------------------------------------------



 




          “Nameplate Trademarks” means those GM Trademarks specifically
identified in Exhibit I as the Nameplate Trademarks and in Opt-in Letters only
upon execution by certain Subsidiaries of GM.
          “Governmental Authority” means any international, supranational,
national, federal, territorial, state, provincial, or local court, government,
department commission, board, bureau, agency, official, or other regulatory,
administrative or governmental authority.
          “Person” means any individual, corporation, partnership, joint
venture, limited liability company, limited liability partnership, association,
joint stock company, trust, unincorporated organization, or other organization,
whether or not a legal entity, and any Governmental Authority.
          “Subsidiary” means, with respect to any Person, any other Person of
which a majority of the voting interests is owned, directly or indirectly, by
such Person, except that in the case of GM, Subsidiary excludes Licensee and its
Subsidiaries.
          “Including”, “includes” and derivatives thereof means including or
includes, as the case may be, without limitation.
ARTICLE II
FRAMEWORK
Section 2.1 Compliance. GM and Licensee will comply, in all material respects,
with all applicable laws and legal requirements in connection with their use of
the trademarks and other intellectual property of the other party as
contemplated by this Agreement.
Section 2.2 Cooperation. GM and Licensee will reasonably cooperate with and
assist each other in carrying out the other’s obligations under this Agreement
and will execute and deliver all documents and instruments necessary and
appropriate to do so.
ARTICLE III
LICENSE OF INTELLECTUAL PROPERTY
Section 3.1 License to GM Trademarks.
          (a) License to Nameplate Trademarks. GM grants Licensee a
non-exclusive, non-transferable, royalty-free and worldwide license to use and
display the Nameplate Trademarks for the sole purpose of performing, marketing,
advertising, and promoting: (i) the services contemplated by the Services
Agreements; (ii) financial services provided in Mexico through Licensee’s
Mexican subsidiary, Masterlease S.A. de C.V., to purchasers of GM products.
Licensee is prohibited from using the Nameplate Trademarks in connection with
any trade name or business name.
          (b) License to GM PROTECTION PLAN and GM MOTOR CLUB. GM grants
Licensee an exclusive, non-transferable and royalty-bearing license to use and
display the

3



--------------------------------------------------------------------------------



 




“GM PROTECTION PLAN”, “GENERAL MOTORS PROTECTION PLAN” and “GM MOTOR CLUB” names
and logos solely in the United States and solely in connection with the
operation, marketing, advertising, and promoting of Licensee’s GM Protection
Plan and GM Motor Club businesses. Subject to Article VI of this Agreement, GM
will exercise due care in its protection of the GM PROTECTION PLAN, GENERAL
MOTORS PROTECTION PLAN and GM MOTOR CLUB names and logos to protect Licensee’s
use of such names and logos exclusive of infringing uses by third parties.
          (c) License to GMAC Name and Logo. GM grants Licensee a
non-transferable, exclusive (including with respect to GM), royalty-free and
worldwide license to use and display the GMAC name and logo in connection with
the operation, marketing, advertising, and promoting (including use of the GMAC
name and logo to manufacture, have manufactured, distribute and sell consumer
merchandise such as apparel, cups, key chains or other similar novelty items) of
its current automotive and non-automotive finance, lease, insurance, banking,
mortgage, and lending businesses (“Business”). Licensee may use the GMAC name
and logo for existing lines of business (including financing of dealerships
which sell, begin selling, or expand their sale of products of third party motor
vehicle manufacturers and for customers of such dealerships) and those expressly
set forth in Exhibit 6, attached hereto and incorporated herein by reference.
Licensee may request a license to use the GMAC name and logo in connection with
any new financial services business or in connection with providing services to
third party motor vehicle manufacturers. GM will determine, in its sole
discretion, whether to grant any such additional licenses and whether any such
grant will be royalty bearing. Licensee agrees to notify GM of its intention to
begin use of the GMAC name and logo in a new country prior to use to allow GM
adequate time to determine the availability of the GMAC name and logo for use in
such country and, if necessary or upon Licensee’s request, file corresponding
trademark applications to protect Licensee’s intended use. GM agrees that if it
declines to file, prosecute, maintain, obtain or renew an application or
registration for the GMAC name and logo for use in connection with the Business
or, if requested by Licensee, a new business, Licensee has the right, at its
cost and upon notice to GM, to file, prosecute, maintain, obtain, or renew such
trademark application or registration in GM’s name. Notwithstanding anything to
the contrary contained in this Agreement, GM will not be prohibited from using
or displaying the GMAC name and logo in connection with GM’s marketing,
advertising and promotional activities to reference the services being performed
by the Licensee under the Service Agreements.
          (d) License to Licensee Trademarks. Licensee hereby grants GM a
non-transferable, non-exclusive, royalty-free and worldwide license to use and
display the trademarks of Licensee, such as SmartLease and SmartBuy, in
connection with GM’s marketing, advertising and promotional activities to
reference the services being performed by the Licensee under the Service
Agreements. GM’s use of the Licensee’s trademarks will be limited to only those
of Licensee’s trademarks that are being used by Licensee in connection with the
applicable Service Agreement and GM will be prohibited from using the Licensee’s
trademarks in connection with any trade name or business name.
Section 3.2 License to “GENERAL MOTORS” and “GM”. Subject to Sections 3.1(b) and
3.1(c) of this Agreement, GM grants to Licensee a non-exclusive,
non-transferable, royalty-free and worldwide license to use the “GENERAL MOTORS”
and “GM” names as part of its trade names or business names, currently “General
Motors Acceptance Corporation” and similar

4



--------------------------------------------------------------------------------



 



names in other jurisdictions (e.g., GM Acceptance Ltda. in Argentina). Any
proposed changes or additions to current trade names or business names
incorporating the GENERAL MOTORS or GM names must be approved by GM prior to
use, which approval will not be unreasonably withheld or delayed. The license
provided for in this Section 3.2 terminates fifteen (15) months from the
effective date of this Agreement, except with respect to Licensee’s use of
“GENERAL MOTORS” as part of “GENERAL MOTORS ACCEPTANCE CORPORATION” in the
United States and Canada. Reasonable extensions of this termination date will be
granted by GM in the event of delays imposed by local regulatory authorities. GM
agrees that it will not license use of the GENERAL MOTORS or GM name to any
party, other than Licensee, during the term of this Agreement for use in
connection with any trade name or business name that is identical, or
confusingly similar, to “General Motors Acceptance Corporation”, “GM Acceptance
Corporation” or “GMAC”.
Section 3.3 Manner of Use. The parties will use and display the trademarks of
the other party only in the form, color, dimension, and manner approved by the
party owner (including use in connection with internet domain names), and in
accordance with any written trademark guidelines provided thereby. GM
acknowledges that Licensee may, in connection with a particular promotion or
event, have a need to make non-permanent, minor changes to the appearance of the
GMAC name or logo, such as changes to font type or coloring. GM will not object
to such changes and no prior approval of GM is required. Upon a party’s written
request, the other party will furnish samples of proposed advertising,
brochures, marketing and promotional materials, and other documentation in
connection with its use of the requesting party’s trademarks. Except with
respect to the GMAC name and logo, the parties will, and will ensure that their
Subsidiaries make any changes to its use of the other party’s trademarks, as
reasonably requested by the party owner, including, but not limited to, changing
the use of one or more of the trademarks within a commercially reasonable time.
Licensee further agrees and will ensure that it and its Subsidiaries will not
use any GM Trademarks, other than the GMAC name and logo, in advertising or
promotional activities with third party motor vehicle manufacturers. If GM
requests that Licensee make changes to the appearance of the GMAC name or logo
from its appearance as exists as of the date of this Agreement, Licensee and GM
will work together to arrive at a good faith estimate of the costs Licensee will
reasonably incur in connection with its implementation of the requested change.
If, after arriving at a mutually-agreeable good faith estimate, GM requires
Licensee to proceed with such changes, GM agrees to reimburse Licensee for the
costs it incurs in connection with making the required changes, not to exceed
the mutually-agreed upon good faith estimate. The parties also agree, and will
ensure that their respective sublicensees, stop using any trademarks of the
other party in any advertising or promotional activity if the other party
objects on the basis that such advertising or promotional activity would be
unethical, in poor taste, misleading, deceptive, or in its sole discretion,
would reflect unfavorably on them.
Section 3.4 Notice of Ownership. Unless otherwise agreed to by the parties on a
case-by-case basis, the parties, consistent with historical and current practice
in connection with their own trademarks, will use the following notice somewhere
in its advertising, brochures, nationally distributed marketing and promotional
materials, and other similar advertising and marketing material (but not
including business cards, letterhead, memo pads, envelopes, and other stationary
items; e-mail notices; press releases, rate sheets, and local dealer
communications; and

5



--------------------------------------------------------------------------------



 



other similar non-advertising and non-marketing material) in a conspicuous
location in connection with its use of the other party’s trademarks.
          “[“Trademarks”] are trademarks of [the other party], used under
license by [party].”
          When displaying the GMAC trademark, the following is allowed instead
of the foregoing notice:
          “GMAC is a registered trademark.”
          The parties acknowledge and agree that the notice requirement of this
Section 3.4 does not apply to any materials printed prior to the date of this
Agreement, even if such printed materials are distributed after the date of this
Agreement; provided, however, that to the extent that reprintings of such
materials are made after the date of this Agreement, the aforementioned notice
will be included therein.
Section 3.5 Other Intellectual Property Rights.
          (a) GM Grant. GM grants Licensee a non-transferable, non-exclusive,
royalty-free and worldwide license under all GM patents (including the right to
make, have made, use, have used, offer for sale, and sell), copyrights
(including the right to reproduce, prepare derivative works, distribute and
publicly display or perform), trade secrets and other forms of intellectual
property, excluding trademark rights, currently used by Licensee in the conduct
of their Business or as necessary for performing, marketing, advertising and
promoting the services contemplated under by the Service Agreements. The license
grant of this Section 3.5(a) is limited to use by Licensee in the conduct of its
Business and, other than as expressly set forth in Section 3.7 hereunder,
Licensee is expressly prohibited from granting any sublicense to Licensee’s
parent or it’s parent’s affiliates.
          (b) Licensee Grant. Licensee grants GM a non-transferable,
non-exclusive, royalty-free, and worldwide license under all Licensee patents
(including the right to make, have made, use, have used, offer for sale, and
sell), copyrights (including the right to reproduce, create derivative works,
distribute and publicly display or perform), trade secrets and other forms of
intellectual property, excluding trademark rights, currently used by GM in the
conduct of its business or as necessary in connection with GM’s marketing,
advertising and promoting the services being performed by the Licensee under the
Service Agreements. The license grant of this Section 3.5(b) is limited to use
by GM in the conduct of its business and, other than as expressly set forth in
Section 3.7 hereunder, GM is expressly prohibited from granting any sublicense
to GM’s affiliates.
Section 3.6 Consumer Merchandise. Unless otherwise agreed and except with
respect to the use of the GMAC name and logo by Licensee, neither party is
granted any right or license under this Agreement to sell, or otherwise
distribute for sale (collectively, to merchandise), any merchandise, novelty
items, or other goods bearing the trademarks or other intellectual property of
the other party, without the express written consent of the owner of the
respective trademark or other intellectual property. If either party requests to
use the other party’s trademarks or other intellectual property for
merchandising, the parties will discuss such request in good faith,

6



--------------------------------------------------------------------------------



 



including fees associated with such use of the trademarks and other intellectual
property, if any. The parties will document any agreement resulting from such
discussions.
Section 3.7 Sublicense. Absent approval by the trademark or other intellectual
property owner, sublicensing of the trademarks or other intellectual property of
the owner is prohibited except as follows:
          (a) Subsidiaries. A party may sublicense and allow its Subsidiaries to
use the other party’s trademarks and other intellectual property subject to the
terms of this Agreement;
          (b) Capmark Financial Group Inc. Licensee may sublicense the GMAC name
and/or logo to Capmark Financial Group Inc. but only to the extent of the
Trademark License Agreement between Licensee and Capmark Financial Group dated
March 23, 2006.
          (c) Existing third party arrangements. Licensee and its Subsidiaries
may continue, renew, amend, or replace any license or sublicense of the GMAC
name and/or logo to third parties under licensing sublicensing arrangements
existing as of the date hereof. In the event of any inconsistency between this
Agreement and any such arrangements, the terms of this Agreement govern.
          (d) Future third party arrangements: Licensee acknowledges that it has
sought to identify on Exhibit 8 the categories of activities for which, and
categories of Persons to which, Licensee and its Subsidiaries currently license
and sublicense, and have historically licensed and sublicensed, the GMAC name
and logo (“Approved Categories”). Licensee may grant to third parties
sublicenses of the GMAC name and logo not in existence as of the date hereof
provided that they fall within the Approved Categories.
          If there are one or more categories of activities or entities for
which Licensee or its Subsidiaries have historically licensed or sublicensed the
GMAC name and/or logo to third parties as of the date hereof, but which are not
listed in Exhibit 8, Licensee will promptly upon discovery send a revised
Exhibit 8 to GM that includes such missing category, and upon delivery of the
revised Exhibit 8 to GM, such category will be deemed one of the “Approved
Categories” for which sublicensing is permitted hereunder.
          If one of the exceptions above does not apply, and Licensee seeks GM’s
consent to sublicense the GMAC name and/or logo, GM will respond to such request
within a reasonable amount of time. GM will advise Licensee as to the
individuals or business functions that would be involved in responding to the
request and a reasonable estimate of the amount of time that GM will take to
respond to the request. Any such sublicense will be subject to the terms hereof.
          If requested by the trademark or other intellectual property owner for
the purpose of fulfilling a registration or recordal requirement under local law
or regulations, the other party will use reasonable best efforts to cause its
sublicensees to enter into a separate intellectual property license agreement
that is substantially identical to this Agreement.

7



--------------------------------------------------------------------------------



 



Section 3.8 Royalty.
          (a) Royalty for License to GM PROTECTION PLAN. In payment for
Licensee’s use of the license to the GM PROTECTION PLAN and GENERAL MOTORS
PROTECTION PLAN trademarks granted pursuant to section 3.1(b) of this Agreement,
Licensee will pay GM a royalty of 3.25% of the dealer cost (as that term is used
in the GM Protection Plan program) received by Licensee or its Subsidiaries, net
of cancellations, on sales of the GM Protection Plan, excluding contracts sold
to GM, e.g. in connection with GM’s promotion of a particular model vehicle, and
excluding base contracts for GM Certified Used Vehicles. Base contracts are
those provided to the retail customer without a charge identified separately
from the price of the vehicle.
          (b) Royalty for License to GM MOTOR CLUB. In payment for Licensee’s
use of the license to the GM MOTOR CLUB trademark granted pursuant to section
3.1(b) of this Agreement, Licensee will pay GM a royalty of 3.25% of the
revenues, net of cancellations, of the GM Motor Club.
          (c) Royalties for use of trademarks of GM Subsidiaries in situations
analogous to Sections 3.1(b) will be set forth in the relevant Opt-in Letter, in
which case the terms of such Opt-in Letter must be accepted by Licensee.
          (d) Guaranteed Minimum Royalty. Licensee agrees that it will pay
guaranteed minimum Royalties in the amount of $15 million per year on a pre-tax
basis, only until the exclusive license granted in Section 3.1(b) is terminated
under Section 5.2(d) in whole or in part.
          (e) Statements and Royalty Payments. In connection with the royalties
in subsections (a), (b) and, if any, (c), Licensee will furnish to GM not later
than thirty days after the end of each calendar month: (1) complete and accurate
monthly statements showing (i) the dealer cost received by Licensee or its
Subsidiaries on sales of the GM Protection Plan during the preceding month and
any applicable deductions for cancellations; and (ii) revenues of the GM Motor
Club during the preceding month and any applicable deductions for cancellations;
and (2) a check in payment of the royalty due from such sales and revenues as
reported in (1) above. The receipt or acceptance by GM of any of the statements
furnished pursuant to this Agreement or any royalties paid hereunder (or the
cashing of any royalty checks paid hereunder) will not preclude GM from
questioning the correctness of or mistakes which are discovered in such
statements or payments, and in the event that any inconsistencies or mistakes
are discovered in such statements or payments, they will promptly upon notice be
rectified and the appropriate payments made by Licensee provided, however, that
if GM fails to notify Licensee of a potential dispute within two years after
receipt of a statement or payment, GM will be deemed to have waived any claims
with respect thereto. If any amount due and payable hereunder is not made on the
due date, then, without prejudice to any other rights of GM, GM will charge
interest on such outstanding amount at the rate of 1.00 percentage point above
the prime rate as quoted in the Wall Street Journal from the due date until the
date of payment.
          (f) Records. Licensee will keep accurate books of account and records
covering all transactions relating to the payment of royalties in this
Agreement, and GM or its

8



--------------------------------------------------------------------------------



 




nominee will have the right at all reasonable business hours to examine said
books of account and records and all other documents and material in the
possession or under the control of Licensee with respect to the payment of
royalties under this Agreement, and will have free and full access thereto for
said purposes and for the purpose of making extracts therefrom. Licensee must
segregate its records in such a manner as to facilitate a complete audit and
agrees that such audit may be used as a basis of settlement of charges in
accordance with this Agreement. If it is determined that there is a deficiency
of 5% or more in the royalties paid or owed to GM, then Licensee will bear all
reasonable expenses related to such verification, examination or audit by GM (or
its nominee). Examinations under this paragraph will be conducted during normal
business hours with notice of such examination provided to Licensee at least one
week prior to such examination, and not more often than once each calendar year.
All books of account and records will be kept available for at least two years
after the expiration or termination of this Agreement.
Section 3.9 Domain Names. The licenses to use the other party’s trademarks
granted under this Agreement include the right to register and use internet
domain names (i.e., URLs) comprising, in whole or in part, the licensed
trademarks of the other party, subject to the following:
          (a) the use must otherwise comply with the terms and conditions of
this Agreement;
          (b) the registrant will cease using and will transfer ownership of any
such internet domain name to the other party (i.e., trademark owner) upon the
other party’s written request at any time during the term of this Agreement,
unless:
          (i) the domain name incorporates the GMAC trademark, in which case,
the Licensee may continue to use it throughout the term of this Agreement; or
          (ii) subject to Section 3.9(b)(i) above, the domain name also includes
the trademark of the domain name registrant or another party, in which case it
need not be assigned but must be abandoned.
          (c) any cessation of use, transfer, or abandonment of a domain name
required under this Subsection 3.9 will be done as promptly as practicable
without disrupting the business of the domain name registrant; and
          (d) transferring ownership of any domain name incorporating the
trademarks of the other party to any party other than the trademark owner is
specifically prohibited.
Section 3.10 Continuation of Certain Rights Upon Transfer of a Subsidiary. Any
sublicense to a Subsidiary of Licensee terminates if such Subsidiary ceases to
be a Subsidiary as a result of: (i) Licensee’s transferring in one or more
transactions 50% or more of the voting interests of the Transferred Entity to a
third party; or (ii) a public offering of the equity securities of any
Subsidiary of Licensee such that a Change in Control occurs (any such entity
described in (i) or (ii), a “Transferred Entity”), provided that Licensee or, in
the case of (ii) above, the applicable Subsidiary, may request GM to license the
GMAC name and logo to the Transferred Entity on a non-exclusive, royalty-free
basis for the remaining term of this Agreement (“License Request”).

9



--------------------------------------------------------------------------------



 



GM will respond to the License Request in a reasonable time. If the following
conditions are met, GM may not unreasonably withhold its consent to the License
Request, or condition its consent in an unreasonable manner such as by requiring
a payment or other consideration in return for its consent to the License
Request and must negotiate in good faith a license agreement with the
Transferred Entity on terms substantially similar to those in this Agreement:
          (a) the Transferred Entity is not engaged in the auto finance
business;
          (b) the GMAC name and logo is material to the business of the
Transferred Entity;
          (c) the Transferred Entity agrees to be bound by obligations
substantially similar to those in this Agreement and to the following additional
obligations:
               (i) to indemnify GM, and its directors, employees,
representatives, and agents from any and all Losses relating to the Transferred
Entity’s use of the GMAC name and logo in connection with its business, except
for claims relating to trademark infringement for use of the GMAC name and logo
as permitted by the license agreement;
               (ii) to indemnify GM and its directors, employees,
representatives, and agents from any and all Losses relating to imputation by
any taxing authority of royalty income; and
               (iii) to meet quality and service standards appropriate for the
industry in connection with the business operations in which the Transferred
Entity uses the GMAC name or logo.
          (d) The license to the Transferred Entity is limited (i) to use in the
United States, Canada, Mexico, and United Kingdom in connection with the
Business, and (ii) use in the additional countries of Germany and The
Netherlands in connection with mortgage and lending operations, with a
reasonable transition period to cease using the GMAC name and logo in any other
jurisdiction; and
          (e) neither the transferee nor any of its Affiliates is a competitor
of GM or any of its Subsidiaries in the business of the manufacture and
distribution of motor vehicles, powertrains and components of powertrains, and
spare parts; except that such transferee or its Affiliates may retain, purchase
or otherwise acquire (directly or indirectly) up to 5% of the outstanding shares
of capital stock of any such business listed on a national securities exchange
or publicly traded in the over-the-counter market without being deemed to be
such a “competitor”.
If Licensee or the Transferred Entity did not submit a License Request to GM or
GM did not approve such License Request, the Transferred Entity must discontinue
using the GMAC name and logo within 60 days following the transfer.
Any sublicense to a Subsidiary of GM terminates if such entity ceases to be a
Subsidiary of GM.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
OWNERSHIP
Section 4.1 The parties acknowledge that all right, title and interest in and
goodwill attaching to the other party’s trademarks are and will remain vested in
such other party, and neither party will take or assist any other person to take
any action that may invalidate, prejudice or impair the other party’s right,
title and interest in and to their respective trademarks.
Section 4.2 Neither party will challenge the other party’s title to such other
party’s trademarks or challenge the validity of this Agreement. Neither party
will register or record the trademarks of the other party, nor use or attempt to
register any trademark or trade name that is confusingly similar thereto (or a
transliteration or translation thereof) in any state, region or country, except
as expressly allowed by this Agreement.
Section 4.3 Any and all trademark rights that are derived from use of the
trademarks of the other party will inure solely to the benefit of, and be on
behalf of, such other party.
Section 4.4 Costs. Licensee will reimburse GM for all third party costs incurred
by GM in connection with its management of the GMAC name and logo, including the
search, clearance, application, registration, renewal, enforcement and
protection of the GMAC name and logo, worldwide, and recordal of this Agreement
or any registered user agreement relating to this Agreement. These costs will be
paid monthly in arrears, within 30 days of the invoice date. If any amount due
and payable hereunder is not made by the due date then, without prejudice to any
other rights of GM, GM will charge interest on such outstanding amount at the
rate of 1.00 percentage point above the prime rate as quoted in the Wall Street
Journal from the due date until the date of payment
ARTICLE V
TERM; TERMINATION
     Section 5.1 Term. The initial term of this Agreement commences on the date
as set forth in the preamble section of this Agreement entitled “Parties”, and,
unless earlier terminated as provided for in Section 5.2, expires on the 10th
anniversary. Upon the expiration of the initial or any renewal term of this
Agreement, the term of this Agreement will be automatically renewed for an
additional one (1) year period. If any of the Services Agreements are extended
by the parties thereto, then this Agreement will be automatically extended as to
be coterminous with such extended Services Agreement. For purposes of this
Agreement, “Term” means the initial term and any renewal term.
     Section 5.2 Termination of the Agreement. This Agreement may be terminated
as follows:
          (a) By either party at the end of the Term upon three years notice
prior to the end of any Term; provided, however, that the license grant of
Section 3.1(a)(ii) may be terminated by either party upon one-year prior written
notice at any time;

11



--------------------------------------------------------------------------------



 



          (b) By either party upon the 30th day after giving notice to the other
party of material breach of this Agreement by such other party, if such material
breach has not been cured to the reasonable satisfaction of the non-breaching
party on or before such 30th day, however, if such breach is not capable of cure
within such 30-day period and the breaching party is acting diligently to
accomplish a timely cure, this Agreement will not terminate until the expiration
of a reasonable period for the completion of the cure to the reasonable
satisfaction of the non-breaching party, but, in any event, not more than
90 days after the date of the notice of breach;
          (c) If any Governmental Authority requires GM or Licensee to terminate
this Agreement or any material obligation(s) under it; any such termination will
be effective as of the effective date of such required termination; and
          (d) Upon termination of the exclusivity provisions under the Dealer
Financing Service Agreement or any of the Consumer Financing Services
Agreements, GM may, at its option, terminate this Agreement with respect to
Licensee’s use of (i) the GM PROTECTION PLAN, GENERAL MOTORS PROTECTION PLAN and
GM MOTOR CLUB names and logos provided for in Section 3.1(b); (ii) the SATURN
SERVICE PLAN names and logos provided for in Exhibit 5, and (iii) the GMAC name
and logo in connection with its automotive related businesses as provided for in
part, in Section 3.1(c). For purposes of this Agreement, automotive-related
businesses include automotive dealer financing; automotive consumer financing
and automotive leasing. GM will not have the right to terminate this Agreement
pursuant to this Section 5.2(d) for any of Licensee’s other businesses including
the insurance, mortgage, banking, or full-service leasing businesses. GM’s right
to terminate this Agreement pursuant to this Section 5.2(d) is further limited
to only those countries or, in the case of the United States, areas within the
country, as specified in the applicable Service Agreement, where exclusivity has
been lost.
Section 5.3 Termination by a GM Subsidiary. Termination of this Agreement by
General Motors Corporation will also constitute termination on behalf of any and
all GM Subsidiaries who may have executed an Opt-in Letter. Termination of this
Agreement by one or more GM Subsidiaries, however, will only constitute
termination with respect to those particular GM Subsidiaries, and not constitute
a termination on behalf of General Motors Corporation or any other GM
Subsidiary.
Section 5.4 Termination of the Service Agreements. This Agreement terminates
automatically upon expiration or termination of all of the Services Agreements.
Section 5.5 Effect of Expiration or Termination.
          Upon the expiration or termination of this Agreement:
          (a) all licenses and sublicenses granted under or pursuant to this
Agreement will automatically terminate;
          (b) (i) if the termination is pursuant to paragraph (b) or (c) of
Section 5.2, then each party agrees to, and will ensure that its sublicensees,
discontinue using the trademarks and other intellectual property of the other
party within a commercially reasonable time, not to exceed 180 days; provided,
however, that a party will not unreasonably refuse to grant additional

12



--------------------------------------------------------------------------------



 



           time to the extent any delays were caused by Governmental
Authorities; provided further, however, that if termination pursuant to
paragraph (b) of section 5.2 is for breach of paragraph b(ii) of this
Section 5.5, each party agrees to, and will ensure that its sublicensees,
discontinue using the trademarks and other intellectual property of the other
party within a commercially reasonable time, not to exceed 90 days.
               (ii) other than a termination pursuant to paragraph (b) or (c) of
Section 5.2 as provided above, then each party agrees to, and will ensure that
its sublicensees, discontinue using the trademarks and other intellectual
property of the other party within a commercially reasonable time, not to exceed
90 days; provided, however, that a party will not unreasonably refuse to grant
additional time to remove their trademarks which were displayed in a manner
reasonably requiring additional time for removal such as, for example, on
buildings and outdoor signs or to the extent the delays were caused by
Governmental Authorities;
          (c) Licensee agrees and will ensure that it and its sublicensees will
amend their company name registrations to remove the GM Trademarks therefrom;
and
          (d) the parties agree, and will ensure that its sublicensees, abandon
or assign to the other party, at the other party’s election, any internet domain
names comprising the other party’s trademark, in whole or in part; provided,
however, that if such internet domain name also includes the trademark of
another party, it will not be assigned but must be abandoned.
Notwithstanding the time provisions of paragraph 5.5(b) above, in connection
with any GMAC real estate franchise agreements entered into prior to the date
hereof that have not been amended, renewed, or extended during the term of this
Agreement, the time period within which the franchisees must discontinue use of
the GMAC name and logo is extended to twelve months from the expiration or
termination of this Agreement. In all other respects, the provisions of
paragraph 5.5(b) continue to apply.
Section 5.6 Injunctive Relief. The parties recognize that the nature of the
damage caused to the other party by the continued unauthorized use of the other
party’s trademarks or other intellectual property and would entitle the other
party to the entry of an injunction by any court of competent jurisdiction
against such continued unauthorized use of its trademarks or other intellectual
property, and the parties therefore consent to such an injunction.
ARTICLE VI
INFRINGEMENT
Section 6.1 Each party has the sole right to take legal action against third
parties who are infringing upon its rights in its respective trademarks or other
intellectual property and retain any amount received from the infringing party
pursuant to a corresponding settlement agreement (less, in the case of GM, any
amounts attributable to such legal action which Licensee has reimbursed GM in
accordance with Section 4.4 of this Agreement); provided, however, that, should
GM elect not to take legal action against a third party infringing the GMAC name
or logo, Licensee will be entitled to take such action, at its own expense and
to retain any resulting settlement recovery.

13



--------------------------------------------------------------------------------



 



Section 6.2 In connection with any legal action commenced by Licensee concerning
the GMAC name and logo pursuant to Section 6.1 herein, it will not take any
legal position or enter into any settlement agreement that would be reasonably
expected to adversely impact GM and, in particular, the rights of GM in and to
the GMAC name and logo. GM agrees to cooperate with Licensee, at Licensee’s
expense, in connection with Licensee’s pursuit of such legal action.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
Section 7.1 Representations and Warranties of the Parties. GM and Licensee each
hereby represent and warrant to the other party that:
          (a) It is an entity duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it was formed and has all
requisite power and authority to enter into and perform all of its obligations
under this Agreement.
          (b) The execution, delivery, and performance of this Agreement by it
have been duly authorized by all requisite corporate action on its part.
          (c) This Agreement constitutes a valid and binding obligation of it
and is enforceable against it in accordance with its terms.
          (d) The execution and performance of this Agreement by it will not
(i) violate any provision of applicable law, (ii) conflict with the terms or
provisions of its organizational or governance documents, or any other material
instrument relating to the conduct of its business or the ownership of its
property or (iii) conflict with any other material agreement to which it is a
party or by which it is bound.
          (e) There are no actions, suits, proceedings or other litigation or
governmental investigation pending or, to its knowledge, threatened, by or
against it with respect to this Agreement or in connection with the Dealings
contemplated by this Agreement.
          (f) There is no order, injunction, or decree outstanding against, or
relating to, it that could reasonably be expected to have a material adverse
effect upon its ability to perform its obligations under this Agreement.
Section 7.2 Representations and Warranties of GM. GM represents and warrants to
Licensee that, to the best of its knowledge, use of the GM Trademarks in
accordance with the terms of this Agreement will not infringe, dilute or violate
the rights of any Person.
Section 7.3 Representations and Warranties of Licensee. Licensee represents and
warrants to GM that, to the best of its knowledge, use of the Licensee
trademarks in accordance with the terms of this Agreement will not infringe,
dilute or violate the rights of any Person.

14



--------------------------------------------------------------------------------



 



ARTICLE VIII
LIABILITY
Section 8.1 Liability. Each party will be liable in contract for the breach of
its, and its sublicensees’, obligations, covenants, and agreements under this
Agreement, but will not be liable to the other party: (i) under tort, except for
gross negligence or willful misconduct; (ii) under equity; or (iii) for claims
arising out of any contract with any customer, dealer, or other third party or
otherwise in connection with their relationship with such Persons.
Notwithstanding anything to the contrary in this Agreement, during the 12 month
period immediately following the commencement of the Term of this Agreement
(“Grace Period”), Licensee will:
          (a) conduct a commercially reasonable survey of existing third- party
licensing and sublicensing arrangements to determine whether the third party’s
use of the sublicensed trademark and performance under such arrangements comply
with the terms of such existing license and sublicense arrangements (“Third
Party Noncompliance”); and
          (b) take commercially reasonable measures in consultation with GM to
rectify any discovered material Third Party Noncompliance, including consulting
with the subject sublicensee, sending “cease and desist” notices, and
litigation, as appropriate.
          Licensee will not be liable in any respect for noncompliance by
sublicensees (excluding Subsidiaries) that occurred at any time before the end
of the Grace Period. To the extent that noncompliance by a particular
sublicensee (excluding a Subsidiary) began before the end of the Grace Period
and continues thereafter, Licensee will not be liable in any respect for those
instances of noncompliance provided that Licensee sent a cease and desist
notice, or initiated litigation, arbitration, or other judicial or quasi
judicial enforcement action against such sublicensee before the end of the Grace
Period and for so long as Licensee continues to use commercially reasonable
means to diligently prosecute enforcement actions to secure their compliance,
including with respect to cases where only a cease and desist notice was sent
during the Grace Period, initiating litigation, arbitration, or other judicial
or quasi judicial enforcement action at the appropriate time.
Section 8.2 Limitation of Damages. Neither party is liable under Section 8.1 for
any incidental, consequential, or non-economic damages.
Section 8.3 Equitable Remedies Permitted. Nothing in this Section limits or
restricts either party’s ability to seek equitable remedies, including specific
performance.
Section 8.4 GM’s Indemnification of Licensee. Notwithstanding anything to the
contrary herein contained, GM agrees to indemnify and hold harmless Licensee,
its officers, directors, agents and employees from and against any and all
claims, demands, obligations, causes of action and lawsuits and all damages,
liabilities, fines, judgments, costs (including settlement costs), and expenses
associated therewith (including the payment of reasonable attorney fees and
disbursements), arising out of a claim that Licensee’s use of the GM PROTECTION
PLAN, GM MOTOR CLUB and the SATURN SERVICE PLAN names and logos as authorized
under this Agreement infringes the trademark or other intellectual property
rights of any third party;

15



--------------------------------------------------------------------------------



 



provided that (i) prompt written notice is given to GM of any such claim or
suit, (ii) GM will have the option and right to undertake and conduct the
defense of such claim or suit, (iii) and Licensee cooperates fully in all
respects with GM in the conduct and defense of such claim or suit and
proceedings related thereto. Licensee may, at its own expense, appear in any
such action through counsel of its own choosing.
ARTICLE IX
MISCELLANEOUS
Section 9.1 Successors and Assigns. This Agreement binds and inures to the
benefit of the parties hereto and their respective successors and assigns.
Neither party may assign, delegate, or otherwise transfer any of its rights or
obligations under the Agreement, by operation of law or otherwise, to any party
other than one of its Subsidiaries without the consent of the other party
hereto, which consent will not be unreasonably withheld; provided that any
assignment or transfer to any Subsidiary will not relieve any party of its
obligations under this Agreement.
Section 9.2 Waiver. The failure of any party to insist, in any one or more
instances, upon the performance of any of the terms, covenants, or conditions of
this Agreement or to exercise any right hereunder, will not operate or be
construed as a waiver of any default, right, or remedy or of that party’s right
to insist upon strict compliance in the future. No waiver of any term, condition
or other provision of this Agreement is effective against a party unless
acknowledged by such party in writing.
Section 9.3 Unenforceability. If a court of competent jurisdiction holds any one
or more of the provisions of this Agreement to be unenforceable, such
unenforceability will not affect any other provision. In such event, the parties
will substitute a provision that is as close as possible to the intent of the
original unenforceable provisions.
Section 9.4 Headings. Headings used in this Agreement are for reference purposes
only and will not be deemed a part of this Agreement or used in the
interpretations of the substantive provisions of it.
Section 9.5 Governing Law. This Agreement is governed by, and construed and
enforced in accordance with the laws of the State of New York, excluding any
conflict of law provisions which would require application of any other law.
Section 9.6 Dispute Resolution.
          (a) Any dispute, controversy, claim or disagreement arising from or in
connection with this Agreement (“Dispute”), will be exclusively governed by and
resolved in accordance with the provisions of this Section 9.6. The parties will
use reasonable efforts to settle all Disputes before resorting to litigation.
          (b) Any Dispute which cannot be resolved at the working level will
immediately be escalated to the Licensee President Auto Finance and the GM
Treasurer, or their designees for the particular matter, for resolution.

16



--------------------------------------------------------------------------------



 



          (c) Any Dispute under this Agreement which is not resolved by the
Licensee President Auto Finance and the GM Treasurer (or their designees for the
particular matter) within 30 days of submission to them will immediately be
escalated to the Licensee CEO and GM CFO. If the Dispute is not resolved within
90 days of the date of escalation to the Licensee Auto Finance President and GM
Treasurer, either party may pursue legal remedies.
          (d) Each party agrees that any suit, action or proceeding against the
other party arising out of or relating to this Agreement or any transaction
contemplated hereby may only be brought in any federal or state court located in
the city, county and State of New York, and each party hereby submits to the
exclusive jurisdiction of such courts for the purpose of any such suit, action
or proceeding. Each party further agrees that service of any process, summons,
notice or document by U.S. registered mail to such party’s respective address
set forth in this Agreement for notice is effective service of process for any
action, suit or proceeding in the State of New York with respect to any matters
to which it has submitted to jurisdiction in this Section. EACH OF THE PARTIES
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
          (e) This Section 9.6 does not limit either party’s right to apply to a
court of the State of New York for equitable, provisional relief with respect to
any Dispute pending the resolution of the Dispute pursuant to this Section 9.6.
Section 9.7 Entire Agreement. This Agreement, including the Exhibits attached
hereto, constitutes the entire agreement between Licensee and GM with respect to
the subject matter of this Agreement and, except to the extent otherwise
contemplated by this Agreement, supersedes all previous oral and written
agreements, proposals, negotiations, representations, commitments and other
communications among the parties with respect to its subject matter.
Section 9.8 Amendments. This Agreement may not be revised, discharged, altered,
amended, modified, or renewed except by a writing signed by duly authorized
representatives of the parties.
Section 9.9 Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which is deemed an original and all of which
together constitute one and the same instrument.
Section 9.10 Notices. All notices, requests, and other communications to any
party hereto required by or permitted under this Agreement must be in writing,
including facsimile transmittal, and sent to the addresses indicated below:
To GM:
Treasurer
767 Fifth Avenue
14th Floor
New York, NY 10153

17



--------------------------------------------------------------------------------



 



with a copy to:
General Motors Corporation
Intellectual Property — Legal Staff
300 Renaissance Center
Mail Code 482-C23-B21
P.O. Box 300
Detroit, MI 48265-3000
USA
Attention: Trademark Counsel
To Licensee:
President Auto Finance
GMAC LLC
Mail Code 482-B12-D21
200 Renaissance Center
P.O. Box 200
Detroit, MI 48265
Facsimile: 313 665 6309
with a copy to:
General Counsel
GMAC LLC
Mail Code — 482-B09-B11
200 Renaissance Center
P.O. Box 200
Detroit, MI 48265
Facsimile: 313 665 6189
or at such other address to the attention of such other person as either party
may designate by written notice to the other party hereto. All such notices,
requests, and other communications are deemed received on the date of receipt by
the recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a business day in the place of receipt. Otherwise, any such notice,
request, or communication is deemed not to have been received until the next
succeeding business day in the place of receipt.
Notice will be deemed given and received as follows: (a) if given by facsimile,
when the facsimile is transmitted to compatible equipment in the possession of
the recipient and confirmation of complete receipt is received by the sending
party during normal business hours or on the next business day if not confirmed
during normal business hours; (b) if hand delivered to a party against a
receipted copy, when the copy is receipted; (c) if given by a nationally
recognized and reputable overnight delivery service, the day on which the notice
is actually received by the party; or (d) if given by certified mail, return
receipt requested, postage prepaid, two business days after it is posted with
the postal service.

18



--------------------------------------------------------------------------------



 



     The provisions above governing the date on which a notice is deemed to have
been received by a party means and refers to the date on which a party, and not
its counsel or other recipient to which a copy of the notice may be sent, is
deemed to have received the notice.
     If a notice is tendered pursuant to the provisions of this Agreement and is
refused by the intended recipient, the notice will nonetheless be deemed to have
been given and is effective as of the date provided in this Agreement.
     In any event, any notice given to a party in a manner other than that
provided in this Agreement that the party actually receives, is effective with
respect to the party on receipt.
Section 9.11 Relationship of Parties. Nothing contained in this Agreement will
be construed as creating a joint venture, association, partnership, franchise,
or agency relationship, and nothing contained in this Agreement will be
construed as making a party liable for the debts or obligations of the other
party, unless expressly provided in this Agreement or another agreement.
     IN WITNESS WHEREOF, the parties hereto by their duly authorized
representatives have executed this Agreement effective as of the date first
above written.

     
GENERAL MOTORS CORPORATION
  GMAC LLC
 
   
 
   
Signature
  Signature
 
   
 
   
Print Name
  Print Name
 
   
 
   
Title
  Title

19